PER CURIAM.
Affirmed. See § 766.102, Fla. Stat. (1997) (requiring that evidence of prevailing professional standard of care for a given health care provider be that of a “similar health care provider” as defined in the statute); see also Sims v. Helms, 345 So.2d 721 (Fla.1977); Borne v. Lawnwood Regional Med. Ctr., 767 So.2d 542 (Fla. 4th DCA 2000); Robbins v. Newhall, 692 So.2d 947 (Fla. 3d DCA 1997) (expert medical evidence is required to support a claim for medical malpractice).
WARNER, C.J, TAYLOR and HAZOURI, JJ., concur.